Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 and 14-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 10, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (2006/0024178).
Regarding claim 1, Chen et al. shows a radial flow gas turbine generator, the radial flow gas turbine generator (Figures 1, 3, and 6) including:
a radial flow (from 14 to 16) gas turbine section (13, 14) and an electrical generation section (12, 22);
a shaft (11, 31) having a rotor (12, 32) of a generator, the electrical generation section, with a compressor wheel (13, 33) and a turbine wheel of (14, 34) the gas turbine section fixed to the shaft (Fig. 3), and
a single bearing arrangement (45, Fig. 3) supporting the shaft for rotation, wherein said single bearing arrangement is at an axial position on the shaft, and the axial position (Fig. 3) is between the rotor (32) of the electrical generation section and the compressor (33) and turbine wheel (34) of the gas turbine section.
Regarding claim 2, Chen et al. also shows wherein the single bearing arrangement includes two or more mechanical contact bearings (radial bearings 45, 48, Fig. 3).
Regarding claim 4, Chen et al. also shows wherein the bearing arrangement includes bearings in a module (frames 41, 46, 47) that maintains a predetermined relationship between the bearings.
Regarding claim 10, Chen et al. also shows wherein the bearing arrangement is air cooled (para. 24).
Regarding claim 17, Chen et al. also shows a method of operating a radial flow gas turbine generator, wherein the operating speed of the radial flow gas turbine generator is greater (when operating at maximum speed) than the first resonant speed (defined as idling speed).
Regarding claim 18, Chen et al. also shows a vehicle (preamble- patentable weight not given) comprising:
battery cells (74, 62); and
a gas turbine generator in electrical communication with the battery cells, the gas turbine generator including a radial flow gas turbine section and an electrical generation section, a shaft, a compressor wheel and a turbine wheel of the gas turbine section. and a single bearing arrangement (45) , the shaft having a rotor of the electrical generation section, the compressor wheel fixed to the shaft, the turbine wheel fixed to the shaft, and the single bearing arrangement supporting the shaft for rotation, the single bearing arrangement at an axial position (Fig. 3) on the shaft between the rotor (32) of the electrical generation section and the compressor and turbine wheel of the gas turbine section, wherein rotation of the shaft produces electrical power to recharge the battery cells.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-8 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Hoffman et al. (7,804,213).
Regarding claim 3, Chen et al. shows all of the limitations of the claimed invention except for wherein the mechanical contact bearings are rolling element bearings.
Hoffman et al. shows wherein the mechanical contact bearings are rolling element bearings (74, 76, Fig. 7) for the purpose of increasing mechanical support strength.
Since de Chen et al. and Hoffman et al. are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use rolling element bearings as taught by Hoffman et al. for the purpose discussed above.
Regarding claim 4, Hoffman et al. also shows wherein the bearings of the bearing arrangement are provided includes bearings in a module that maintains a predetermined relationship between the bearings (due to 78).
Regarding claim 5, Hoffman et al. also shows wherein the bearings are mounted within a sleeve (32).

Regarding claims 7 and 8, Hoffman et al. also shows a resilient member (78) is located between the bearings in the sleeve and wherein the resilient member is a coil spring (78).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Hoffman et al. as applied to claim 8 above and further in view of Takahashi et al. (8,613,558).
Regarding claim 9, the machine of Chen et al. modified by Hoffman et al. includes all of the limitations of the claimed invention except for wherein the coil spring is located within the sleeve such that a first end of the spring abuts on of the bearings and an opposite end of the spring abuts a seat provided on the sleeve.
Takahashi et al. shows wherein the coil spring is located within the sleeve such that a first end of the spring abuts on of the bearings and an opposite end of the spring abuts a seat provided on the sleeve (Fig. 6) for the purpose of allowing the preload spring to be easily handled.
Since Chen et al., Hoffman et al. and Takahashi et al. are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use preload spring as taught by Takahashi et al. for the purpose discussed above.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Watanabe (9,018,814).

Watanabe shows wherein the bearing arrangement is self-lubricating (column 6, line 47) for the purpose of increasing bearing life.
Since Chen et al. and Watanabe are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use self-lubricating bearing as taught by Watanabe for the purpose discussed above.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Burton (4,350,912).
Regarding claim 15, Chen et al. shows all of the limitations of the claimed invention except for further comprising an oil wick system configured to lubricate the bearing arrangement.
Burton shows further comprising an oil wick system (31) configured to lubricate the bearing arrangement for the purpose of increasing bearing life.
Since Chen et al. and Burton are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use an oil wick system as taught by Burton for the purpose discussed above.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Ohtani (5,753,986).

Ohtani shows further comprising a recirculating lubrication system configured to cool and lubricate the bearing arrangement (Fig. 1) for the purpose of increasing bearing life.
Since Chen et al. and Ohtani are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add a recirculating lubrication system as taught by Ohtani for the purpose discussed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG D LE whose telephone number is (571)272-2027.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANG D. LE/
Examiner
Art Unit 2834



3/10/2021

/DANG D LE/            Primary Examiner, Art Unit 2834